Citation Nr: 1211271	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-22 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran, who is also the appellant, served on active duty from September 1973 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The case was previously before the Board in May 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

The Board notes the May 2010 remand also remanded a claim seeking entitlement to service connection for gastritis.  This claim was granted in a December 2011 rating decision and, therefore, is no longer before the Board here.  

The issue of entitlement to service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss was not present during service or for years thereafter, and the most persuasive evidence fails to establish his current hearing loss as medically attributable to his military service.




CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by correspondence sent to the Veteran in May 2004 and March 2006.  The claim was subsequently readjudicated, most recently in the December 2011.  Mayfield, 444 F.3d at 1333.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The RO provided the Veteran VA audiological examinations in 2007, 2010 and 2011. The examination findings were based on thorough examinations, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection (Hearing Loss)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service. 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley, 5 Vet. App. at 159.

The Veteran claims he suffered from hearing loss since service due jet engine noise exposure while in the military.  

The Veteran's DD-214 confirms the Veteran's military occupational specialty (MOS) was in maintenance control administration, but his service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The service treatment records also contain entrance, reenlistment and separation audiograms.  These audiograms indicate the Veteran's hearing was well within normal limits as defined in 38 C.F.R. § 3.385 at all times during his military service.

The Board also finds no significant threshold shifts among the audiograms. Threshold levels for both ears ranged from 0 to 25 decibels at all relevant frequency levels throughout this military career.  On entrance, the Veteran's September 1973 audiogram findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
15
25
LEFT
25
20
15
15
25

At reenlistment, the Veteran's September 1976 audiogram findings were slightly improved as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
25
LEFT
5
5
5
10
10

On separation, the Veteran's February 1989 separation examination again reveals slightly improved audiogram findings (as compared to the entrance examination) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
25
LEFT
15
5
10
15
10

In short, the Veteran's service treatment records are devoid of any findings consistent with in-service incurrence of chronic hearing loss.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The crucial inquiry here then is whether the Veteran's current hearing loss has been persuasively associated with in-service noise exposure or any other incident of his military service.  The Board concludes it has not.

After service, the first evidence of complaints of hearing loss was the filing of this claim in 2004, over two decades after service.  Indeed, the Veteran was afforded a VA examination in January 1981 (less than one year after separation from service) in connection with his claims for unrelated conditions and the examiner at that time noted hearing within normal limits.  

In support of his claim, the Veteran submitted a private audiometric examination dated in January 2006.  At that time, the private physician, Dr. C., diagnosed the Veteran with "mixed hearing loss."  Dr. C. noted the Veteran's in-service exposure to aircraft noise where foam plugs were "sometimes" used.  After service, Dr. C. noted the Veteran's self-reported exposure to loud music/played in a band, motorcycle, machinery, lawn mower and leaf blower.  The Veteran denied post-service occupational noise exposure as he worked as a post-office employee, bartender and waiter.  Dr. C. opined that the Veteran's military noise exposure "more likely than not contributed to" his hearing loss.  (Emphasis added).  In rendering the opinion, Dr. C. acknowledged that the Veteran's military records were not provided or reviewed.  

In contrast, the Veteran was afforded VA examinations in 2007, 2010 and 2011 where all examiners reviewed the Veteran's claims folder, to include service treatment records.  Similar to Dr. C., all VA examiners noted the Veteran's in-service and post-service noise traumas, but unlike Dr. C., they all concluded the Veteran's current hearing loss is not likely related to his military noise exposure mainly because the Veteran's hearing was normal on separation from service and the Veteran did not incur diagnosable hearing loss until decades after service.  

The Board previously remanded this claim following the 2007 VA examination finding that although the Veteran's hearing was "normal" for VA purposes at the time of his separation from the military, the 2007 VA examiner did not adequately address whether the Veteran had threshold shifts in the military indicative of "some degree" of in-service hearing loss.  

The Veteran was afforded additional VA examinations in November 2010 and October 2011.  Most significantly, the October 2011 VA examiner once again opined that the Veteran's hearing loss was "less likely than not" incurred in or caused by in-service injury because the Veteran's audiometric thresholds at enlistment, re-enlistment and separation reveal hearing within normal limits with "no significant changes in hearing thresholds."  Indeed, the Board notes the Veteran's separation examination reveals improved hearing thresholds compared to that measured on entrance examination.  

The Board finds the VA opinions, especially the October 2011 VA opinion, persuasive.  The conclusion is based on specific clinical tests and findings, and a complete review of the record, including the Veteran's service treatment records, Dr. C.'s 2006 examination report, and the Veteran's own contentions.  

In contrast, the Board does not find Dr. C's opinion persuasive because the opinion was not done with a complete and accurate picture of the Veteran's medical history.  Dr. C, therefore, did not address or otherwise reconcile the fact that the Veteran did not have diagnosable hearing loss until decades after service.  Medical opinions based on inaccurate or incomplete factual premises are not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Additionally, Dr. C did not find a conclusive link between the Veteran's in-service noise exposure and his current hearing loss, but rather concluded in-service noise exposure "contributed to" the Veteran's current hearing loss.  Again, this opinion was rendered without an accurate picture of the Veteran's medical history and, therefore, is not probative.  Id.

The Board has considered the Veteran's statements with regard to hearing difficulties.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe the details of his in-service noise trauma and his current symptoms.  

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

In this case, the Veteran told the VA examiners about his in-service noise exposure and minimal post-service noise exposure.  These contentions were considered by the examiner in rendering their opinions.  

The Board does not doubt that the Veteran is competent to observe some diminishment in auditory acuity.  As indicated above, however, a diagnosis of a hearing loss disability requires the testing thresholds shown by 38 C.F.R. § 3.385.  Competent evidence that such thresholds have been met must be provided by an audiologist or other specialist with training and credentials that the Veteran has not been shown to possess in any way.  As such, his observations do not constitute competent evidence as to the question of the presence and date of onset of a disability, which is the fundamental question before the Board at this time.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this case, the objective evidence shows the Veteran entered and left the military with hearing within normal limits and was not diagnosed with hearing loss until decades later.  While the Board does not doubt the Veteran was exposed to acoustic trauma in the military, the most persuasive and competent medical evidence in this case finds a link unlikely between the Veteran's current hearing loss (diagnosed decades after service) and his in-service acoustic trauma (which did not show any immediate hearing loss at the time).  For these reasons, service connection must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.


REMAND

With regard to the Veteran's sinus claim, further development is needed.  The claim was previously remanded to afford the Veteran a VA examination to reconcile whether the Veteran's sinus disorder(s) pre-existed his military service and, even if so, whether any current condition(s) was caused or aggravated by his military service.  Although an examination was afforded to the Veteran on Remand, the Board concludes the examination is inadequate for the following reasons.

Upon entering the military in September 1973, the Veteran self-reported ear, nose and throat trouble, "hay fever" and frequent colds.  Despite the self-report, on examination no diagnosis or sinus-related abnormality was found or otherwise noted.  

The Veteran claims he did not suffer with chronic allergies and sinus problems until his military service.  He believes his sinus problems are related to his military service because of where he was stationed.  Specifically, he was stationed in California for a lengthy part of his military service and this is where he claims his allergies and sinus problems began.  Indeed, he claims the sinus problems would "clear up" every time he would go home to Texas.

Despite the negative entrance examination, the Veteran's service treatment records confirm he was seen regularly for nasal congestion, upper respiratory infections, allergic rhinitis, sinusitis, "hay fever" and viral syndrome.  The Board finds particularly noteworthy an October 1974 in-service treatment record indicating the Veteran's, "fairly long history of bronchial allergy since living here, which clears up on going back to Texas."  At that time, the Veteran was stationed in California and was diagnosed with allergic rhinitis.  

Again, regardless of the Veteran self-reporting a history of "hay fever" and the like, the Board notes the Veteran's military entrance examination does not indicate any pre-existing condition.

When no pre-existing condition is noted upon entry into service, a veteran is presumed to have been in sound condition upon entry and the burden falls on the government to rebut the presumption of soundness.  Wagner v. Prinicipi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires the VA show by clear and convincing evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Id.

The Board previously remanded this claim in July May 2010 to afford the Veteran a VA examination to ascertain whether the evidence of record clearly and unmistakably show that the Veteran had a sinus disorder that existed prior to his entry onto active duty and, if so, whether the evidence of record clearly and unmistakably show the pre-existing condition was not aggravated by active duty.  (If not, the examiner was also asked to ascertain whether the Veteran's allergic rhinitis "at least as likely as not" had its onset in service).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

The Veteran was afforded a VA examination in July 2010, but the Board finds the VA examination was not adequately responsive to the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Specifically, the July 2010 examiner diagnosed the Veteran with chronic rhinitis; nasal septum deviation; and a large nasal septal perforation.  With regard to etiology, the examiner concluded that the Veteran's conditions "clearly and unmistakably" pre-existed his military service because the Veteran self-reported these problems on entrance into the military.  The physician further found no evidence of in-service aggravation and, therefore, concluded the evidence "clearly and unmistakably" shows that the pre-existing condition was not aggravated by service.

The examiner's opinion that the Veteran's allergies pre-existed his military service is entirely premised on the fact that the Veteran reported a history of hay fever and ear, nose and throat trouble.  The examiner did not address or reconcile the fact that no actually abnormality was found on examination at that time and no diagnosis rendered.  The mere fact that the Veteran self-reported ear, nose and throat problems on entrance into the military is not equivalent to the Veteran actually having a pre-existing sinus diagnosis on entering the military.  That is, the Veteran is not competent to diagnose himself with allergic rhinitis or indicate when the diagnosis of allergic rhinitis began.  See Jandreau, 492 F.3d at 1377.

The examiner also did not address at all the October 1974 in-service treatment note indicating the Veteran's bronchial allergy "clears up" on going back to Texas.  In fact, the examiner did not address environmental factors at all.  

Again, the Veteran's claim is premised on his belief that being stationed in California either caused or aggravated his sinus problems.  While the VA examiner indicated the claims folder was reviewed, the examiner did not adequately explain the opinions reached or directly address this aspect of the Veteran's claim.  

As such, the Board finds the examiner's opinion does not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  For these reasons, a new VA examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the July 2010 VA examiner to offer an addendum to his opinion.  If the same examiner is not available, schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of the claimed sinus disorder.

The claims folder must be made available to the examiner for review.  The examiner's attention is specifically directed to the Veteran's September 1973 enlistment examination and Report of Medical History, the October 1974 treatment record noting the Veteran's allergy "clears up" on going back to Texas, and the other service treatment reports pertaining to diagnoses of allergic reaction, sinusitis, upper respiratory infections, hay fever, and nasal congestion.

If the July 2010 examiner is not available, the new examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  

Based on examination findings and a review of the record, the examiner must answer the following questions:

Does the Veteran have a current diagnosis of a "sinus disorder", and, if so:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a sinus disorder that existed prior to his entry onto active duty?

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service (e.g., due to environmental factors of his duty station in California) or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's sinus disorder had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After the above is complete, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


